IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40963
                         Conference Calendar



MICHAEL E. NICOSIA; JON R. MUSSER;
DWAINE D. PERRENOT; GILBERTO RAMIREZ;
JOSEPH C. RUSZCZYK; PHYLLIS P. RUSZCZYK,

                                           Plaintiffs-Appellants,

versus

SECRETARY OF THE ARMY,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CV-110
                      --------------------
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiffs appeal the dismissal of their complaint under

Rule 12(b)(1) of the Federal Rules of Civil Procedure against

defendant pursuant to the Federal Tort Claims Act (FTCA) and the

Civil Service Reform Act (CSRA).   28 U.S.C. § 2671 et seq.

(2000); 5 U.S.C. § 1101 et seq. (1996).

     Within days of plaintiffs retirement from the Department of

the Army, Corpus Christi Army Depot (CCAD), they were

individually contacted and ordered back to work for a brief


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-40963
                                 -2-

period.   Plaintiffs allege their recall to work caused financial

hardship and physical and mental pain and suffering.    The

district court dismissed plaintiffs' complaint because the CSRA

preempts plaintiffs' FTCA claim.    The district court also

concluded that it had no jurisdiction under the CSRA to entertain

plaintiffs' action for damages.

     Federal courts must be assured of their subject-matter

jurisdiction at all times and may question it sua sponte at any

stage of judicial proceedings.     In re Bass, 171 F.3d 1016, 1021

(5th Cir. 1999).    We have no jurisdiction over plaintiffs' FTCA

claim as plaintiffs did not name the United States as a

defendant.    This omission is fatal to FTCA jurisdiction.    Galvin

v. OSHA, 860 F.2d 181, 183 (5th Cir. 1988).

     Even if the United States had been named as a defendant,

there is no FTCA jurisdiction.     In Rollins v. Marsh, 937 F.2d

134, 139 (5th Cir. 1991), we specifically concluded that the

CSRA's preclusive effect included FTCA claims.     Id. at 139-41.

Plaintiffs argue the CSRA does not preclude their FTCA claim

because they were retired at the time "they were negligently

called back to CCAD."    We disagree.   Plaintiffs were called back

to CCAD to work, and, during this time, they were employees,

albeit temporary employees, of the Army.    As such, their FTCA

claim arose out of their employment relationship with the federal

government.

     Plaintiffs argue that because they have no administrative

remedy available under the CSRA, the district court has

jurisdiction to review their claims.    This argument is without
                          No. 99-40963
                               -3-

merit as plaintiffs have failed to establish a basis for such

jurisdiction.

     AFFIRMED.